WOODLEY, Judge,
(dissenting).
The form of the indictment rather than its contents is the basis for the granting of appellant’s motion for rehearing.
The point upon which the reversal is predicated was squarely before this court in Richardson v. State, 159 Texas Cr. Rep. 89, 261 S.W. 2d 585, and was decided contrary to appellant’s contention herein.
The majority find it necessary to overrule that unanimous decision.
It is settled law that whether one offense is of “like character” or “of the same nature” as another is a question of law for the court, and not a fact question to be passed upon by the jury. Harbert v. State, 136 Texas Cr. Rep. 301, 124 S.W. 2d 1005.
If the prior conviction described in the indictment was not for an offense of the same nature as that term is used in Art. 62 P.C., an allegation in the indictment and a finding by the jury would not make it so, and a conviction with punishment enhanced by Art. 62 P.C. would not be permitted to stand. Washington v. State, 167 Texas Cr. Rep. 218, 319 S.W. 2d 106.
I assert that, though there be language in the opinions so indicating, none of the cases cited support the majority holding, and none are contrary to the unanimous opinion of this court in Richardson v. State, 159 Texas Cr. Rep. 89, 261 S.W. 2d 585.
The Richardson case quoted with approval from the opinion in Walker v. State, 138 Texas Cr. Rep. 230, 135 S.W. 2d 498, 499, and reaffirmed the rule: “The time of the conviction, the *537name of the charge so as to show the nature of the offense, the court in which he was tried, and not the conclusion of the pleader that it was an offense of like nature, must be found in the indictment or the complaint and information.”
I regret to see the court depart from these holdings and announce in effect that it is and has been the law in this state that an indictment alleging theft of a horse and alleging a prior conviction for theft of a horse, in the manner stated in the above quotation, will not sustain an enhanced punishment under Art. 62 P.C. unless the indictment further alleges the self-evident legal conclusion that theft of a horse is a like offense or an offense of the same nature as theft of a horse.
I respectfully dissent.